EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Doherty on 7/21/2022 
IN THE CLAIMS, amend claims 6, 15 and 18 as follows: 

6. (Currently Amended) The medical device as claimed in claim 1, wherein said gas in said gas cartridge is pressurized gas having a pressure level of about 45-65 pounds per square inch, and wherein said pressurized gas is 

15. (Currently Amended) The medical device as claimed in claim 9, wherein said gas in said gas source is pressurized gas having a pressure level of about 45-65 pounds per square inch, and wherein said pressurized gas is 

18. (Currently Amended) A method of making foam used for sealing tissues using the medical device of claim 1 comprising: 
obtaining a container holding a liquid; 
directing a first stream of a gas toward said container for dispensing a stream of said liquid from said container; 
simultaneously with directing said first stream of said gas toward said container, directing a second stream of said gas into said dispensed stream of said liquid for generating a liquid and gas mixture;
passing said liquid and gas mixture through a porous material for generating foam.

Election/Restrictions
Previously restricted claims 18-22 are no longer considered withdrawn since they include all the allowable subject matter of claim 1. 

Allowable Subject Matter
Claims 1-22 are allowed. WO2000072821A1 to Osman teaches an apparatus for producing an injectable foam (See Abstract) with a syringe and plunger (figure 10 item 34), a canister (item 24) with a plastic tube (item 35) feeding to a 3-way valve (item 36). U.S. Patent 6,276,459 to Herrick teaches a gas cylinder (item 12a-d) feeding to a pump (item 18) which also receives foam solution from suction pipe (item 26) with two lines (items 65 and 28) to a proportioner (item 32) which feeds to a mixer (item 38). The prior art does not teach or fairly suggest a medical device comprising a syringe, mixing chamber, a gas cartridge with the two specific gas conduits, one connected to the syringe and one connected to the mixing chamber and the actuator as claimed in claims 1, 9 and 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anshu Bhatia/
Primary Examiner, Art Unit 1774